113 F.3d 1238
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In the Matter of:  JAS Enterprises, Inc., Debtor,In the Matter of:  JAS Enterprises, Inc., Debtor-Appellant,Richard J. Butler, Chapter 7 Trustee, Appellant,v.William STOCK;  Janette Stock;  Interested Parties-Appellees,Unsecured Creditors Committee, Interested Party.
No. 95-4192NE.
United States Court of Appeals, Eighth Circuit.
Submitted:  May 19, 1997.Decided May 30, 1997.

Appeal from the United States District Court for the District of Nebraska.
Before McMILLIAN, ROSS, and FAGG, Circuit Judges.
PER CURIAM.


1
JAS Enterprises, Inc.  (JAS) appeals the district court's judgment that allowed an administrative expense claim filed by William and Janette Stock.  On appeal, JAS contends (1) the bankruptcy court's finding that JAS received an actual tangible benefit is clearly erroneous, (2) the bankruptcy court improperly measured the administrative expenses, and (3) the Stocks are estopped from obtaining administrative expenses by failing to mitigate their damages.  The district court carefully considered these issues, and having reviewed the record and the parties' briefs, we agree with its analysis.  We thus affirm for the reasons stated in the district court's memorandum opinion.  See 8th Cir.  R. 47B.